Citation Nr: 1004611	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-22 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for asthma.  



ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to June 
2005.  

This appeal comes before the Board of Veterans' Appeals 
(Board) following Board remands issued in December 2008 and 
August 2009.  This matter was originally on appeal from a 
May 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

The Board notes that the August 2009 remand also included 
the issues of service connection for migraine headaches and 
pseudofolliculitis barbae.  In November 2009, the RO granted 
service connection for these issues and granted 
noncompensable evaluations effective June 21, 2005.  
Therefore, these issues are not before the Board at this 
time and will not be further addressed  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board sincerely regrets the additionally delay, 
this matter must be remanded for further development.  In 
December 2008, the Board remanded the case, in pertinent 
part, to obtain clarification from a VA pulmonary examiner 
about whether the Veteran had been diagnosed with a current 
asthma disability and, if so, obtain a nexus opinion.  
However, this was not accomplished and in August 2009 the 
matter was remanded based on Stegall v. West, 11 Vet. App. 
268 (1998).  Then, the RO attempted to schedule a VA 
Compensation and Pension Examination in October 2009.  A 
notice letter was sent to the Veteran informing him of the 
date and time of the examination, however, the letter was 
returned as undeliverable.  The envelope was stamped 
"returned for better address" and the Veteran failed to 
appear for the examination.  Subsequently, the Veteran's 
claim was denied by the RO.  

After further review of the claims file, the address used to 
send the notification letter was incorrect.  Specifically, 
the APO number was incorrect.  As such, the Board finds that 
a remand is warranted to ensure due process and notification 
of the Veteran of his scheduled examination.  

Accordingly, the case is REMANDED for the following actions:

1.	Please reschedule the VA examination 
and resend a notice letter to the Veteran.  
The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist to determine the etiology of 
the current respiratory disability.  Based 
on review of the claims folder to include 
service treatment records showing 
treatment for breathing problems as well 
as previous examination findings, the 
examiner should clarify whether or not the 
Veteran has a current chronic respiratory 
disability and, if so, identify the 
appropriate diagnosis(es).  If the 
examiner finds that the Veteran currently 
suffers from a chronic respiratory 
disorder, the examiner must provide an 
opinion on whether or not any chronic 
respiratory disorder demonstrated by the 
Veteran is at least as likely as not 
(i.e., probability of 50 percent) related 
to his active military service to include 
any symptomatology shown therein.

The examiner should also address whether 
any chronic respiratory disorder clearly 
and unmistakably preexisted active 
service, and, if so, the examiner should 
state whether any increase of symptoms in 
service clearly and unmistakably represent 
the natural progression of the disorder.  
The examiner should further state whether 
the Veteran's chronic respiratory disorder 
was aggravated by service.  

The examiner should provide a thorough 
rationale for all conclusions reached and 
confirm that the claims file was available 
for review.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

2.	After the above notification and 
development has been accomplished to the 
extent possible, the RO should 
readjudicate that Veteran's claim.  If the 
determination remains unfavorable to the 
Veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


